
	
		II
		111th CONGRESS
		2d Session
		S. 3868
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Casey (for himself,
			 Mr. Kaufman, Mrs. Murray, and Mrs.
			 Shaheen) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To require a minimum number of transition assistance
		  advisors in each State in connection with the Yellow Ribbon Reintegration
		  Program. 
	
	
		1.Short titleThis Act may be cited as the
			 Transition Assistance Advisor
			 Act.
		2.Minimum number of
			 Transition Assistance Advisors in each State in connection with the Yellow
			 Ribbon Reintegration Program
			(a)Minimum number
			 requiredSection 582 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 122; 10 U.S.C. 10101 note) is amended by adding at the end the
			 following new subsection:
				
					(i)Transition
				Assistance Advisors
						(1)Minimum number
				of advisors in each StateAs part of the Yellow Ribbon
				Reintegration Program, the Secretary of Defense shall ensure that the minimum
				number of Transition Assistance Advisors (TAAs) in each State is as
				follows:
							(A)During the period
				beginning 180 days before the commencement of a contingency operation (or, if
				later, as soon before as is otherwise practicable) and ending 180 days after
				the conclusion of such contingency operation, not less than one Transition
				Assistance Advisor for each 1,500 members of the Army National Guard of the
				United States and the Air National Guard of the United States who reside in
				such State.
							(B)At any time not
				covered by subparagraph (A), not less than one Transition Assistance Advisor
				for each 5,000 members of the Army National Guard of the United States and the
				Air National Guard of the United States who reside in such State.
							(2)DefinitionsIn
				this subsection:
							(A)The term
				contingency operation has the meaning given that term in section
				101(a)(13) of title 10, United States Code.
							(B)The term
				State means the several States, the Commonwealth of Puerto Rico,
				the District of Columbia, and the Virgin
				Islands.
							.
			(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report setting forth a description of the
			 efforts of the Secretary to implement the requirements of subsection (i) of the
			 National Defense Authorization Act for Fiscal Year 2008, as added by subsection
			 (a) of this section.
			
